 



Exhibit 10.17

 

AMENDED AND RESTATED

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

2011

 

THIS AGREEMENT, originally entered into effective January 1, 2011 is hereby
amended and restated in its entirety effective April 30, 2018, by and between
Community Bank of the Chesapeake, a banking corporation organized and existing
under the laws of the State of Maryland, hereinafter referred to as the “Plan
Sponsor”, and James Di Misa, hereinafter referred to as the “Participant”.

 

WITNESSETH

 

WHEREAS, it is the consensus of the Board that the Participant's services to the
Plan Sponsor in the past have been of exceptional merit and have constituted an
invaluable contribution to the general welfare of the Plan Sponsor bringing it
to its present status of operating efficiency, and its present position in its
field of activity;

 

WHEREAS, the experience of the Participant, his knowledge of the affairs of the
Plan Sponsor, his reputation and contacts in the industry are so valuable that
assurance of his continued services is essential for the future growth and
profits of the Plan Sponsor and it is in the best interests of the Plan Sponsor
to arrange terms of continued employment for the Participant so as to reasonably
assure his remaining in the Plan Sponsor's employment during his lifetime or
until the age of retirement;

 

WHEREAS, it is the desire of the Plan Sponsor that his services be retained as
herein provided;

 

WHEREAS, the Participant is willing to continue in the employ of the Plan
Sponsor provided the Plan Sponsor agrees to pay to his beneficiaries certain
benefits in accordance with the terms and conditions hereinafter set forth;

 

WHEREAS, the Plan Sponsor intends that the Plan shall at all times be
administered and interpreted in such a manner as to constitute an unfunded
nonqualified deferred compensation plan for tax purposes and for purposes of
Title I of ERISA. This Plan is not intended to qualify for favorable tax
treatment pursuant to IRC Section 401(a) of the Code or any successor section or
statute. This Plan is intended to comply with IRC Section 409A as created under
The American Jobs Creation Act of 2004 (the “Jobs Act of 2004”). It is both
anticipated and expected that the terms and provisions of this Plan may need to
be amended in the future to assure continued compliance. The Plan Sponsor and
the Participant acknowledge that fact and agree to take any and all steps
necessary to

 

 1 

 

 

operate the Plan in “good faith” based on their current understanding of the
regulations; and

 

WHEREAS, the Plan is amended and restated in its entirety to adjust the amount
of the benefit provided herein.

 

NOW THEREFORE ; in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:

 

ARTICLE 1

DEFINITIONS

 

Certain words and phrases are defined when first used in later Articles of this
Plan. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply. For the purpose of
this Plan, unless otherwise clearly apparent from the context, the following
phrases or terms shall have the following indicated meanings:

 

1.1          “Accrued Benefit” shall mean the sum of (i) $18,108.27 and (ii) the
product of $23,416.73 multiplied by a fraction, not to exceed 1.00, the
numerator of which is the calendar months that have elapsed after December 31,
2016, as of the Participant’s Separation from Service, and the denominator of
which is 57 (elapsed time from December 31, 2016 projected to the first of the
month in which the Participant attains age 62).

 

1.2          “Applicable Guidance” shall mean, as the context requires, Code
§409A and the Final Treasury Regulations issued thereunder, or other written
Treasury or IRS guidance regarding or affecting Code §409A.

 

1.3          “Beneficiary” shall mean the person or persons, natural or
otherwise, designated in writing by a Participant in accordance with Article 5
before his death to receive Plan benefits in the event of the Participant's
death.

 

1.4          “Board” shall mean the board of directors of the Plan Sponsor,
unless specifically noted otherwise.

 

1.5          “Cause” shall mean any of the following acts or circumstances: (i)
willful destruction by the Participant of property of the Plan Sponsor having a
material value to the Plan Sponsor; (ii) fraud, embezzlement, theft, or
comparable dishonest activity committed by the Participant (excluding acts
involving a de minimis dollar value and not

 

 2 

 

 

related to the Plan Sponsor); (iii) the Participant's conviction of or entering
a plea of guilty or nolo contendere to any crime constituting a felony or any
misdemeanor involving fraud, dishonesty, or moral turpitude (excluding acts
involving a de minimis dollar value and not related to the Plan Sponsor); (iv)
the Participant's breach, neglect, refusal, or failure to materially discharge
the Participant's duties (other than due to physical or mental illness)
commensurate with the Participant's title and function or the Participant's
failure to comply with the lawful directions of a senior managing officer of the
Plan Sponsor in any such case that is not cured within fifteen (15) days after
the Participant has received written notice thereof from such senior managing
officer; or (v) any willful misconduct by the Participant which may cause
substantial economic or reputation injury to the Plan Sponsor, including, but
not limited to, sexual harassment.

 

1.6          “Change in Control” shall mean the occurrence of a Change in
Control event, within the meaning of Treasury Regulations §1.409A-3(i)(5) and
described in any of subparagraph (a), (b), or (c), (collectively referred to as
“Change in Control Events”), or any combination of the Change in Control Events.
To constitute a Change in Control Event with respect to the Participant or
Beneficiary, the Change in Control Event must relate to: (i) the corporation for
whom the Participant is performing services at the time of the Change in Control
Event; (ii) the corporation that is liable for the payment of the deferred
compensation (or all corporations liable for the payment if more than one
corporation is liable); or (iii) a corporation that is a majority shareholder of
a corporation identified in clause (i) or (ii) , or any corporation in a chain
of corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in clause (i) or
(ii).

 

(a)        Change in Ownership. A Change in Ownership occurs if a person, or a
group of persons acting together, acquires more than fifty percent (50%) of the
stock of the corporation, measured by voting power or value. Incremental
increases in ownership by a person or group that already owns fifty percent
(50%) of the corporation do not result in a Change of Ownership, as defined in
Treasury Regulations §1.409A-3(i)(5)(v).

 

(b)        Change in Effective Control. A Change in Effective Control occurs if,
over a twelve (12) month period: (i) a person or group acquires stock
representing thirty percent (30%) of the voting power of the corporation; or
(ii) a majority of the members of the board of directors of the ultimate parent
corporation is replaced by directors during any 12-month period not endorsed by
the persons who were members of the board before the new directors' appointment,
as defined in Treasury Regulations §1.409A-3(i)(5)(vi).

 

(c)        Change in Ownership of a Substantial Portion of Corporate Assets. A
Change in Control based on the sale of assets occurs if a person or group
acquires

 

 3 

 

 

Forty percent (40%) or more of the gross fair market value of the assets of a
corporation over a twelve (12) month period. No change in control results
pursuant to this Article (c) if the assets are transferred to certain entities
controlled directly or indirectly by the shareholders of the transferring
corporation, as defined in Treasury Regulations §1.409A-3(i)(5)(vii).

 

1.7          “Claimant” shall mean a person who believes that he or she is being
denied a benefit to which he or she is entitled hereunder.

 

1.8          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.9          “Disability” shall mean a condition of the Participant whereby he
or she either: (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Plan Sponsor. The
Administrator will determine whether the Participant has incurred a Disability
based on its own good faith determination and may require the Participant to
submit to reasonable physical and mental examinations for this purpose. The
Participant will also be deemed to have incurred a Disability if determined to
be totally disabled by the Social Security Administration, Railroad Retirement
Board, or in accordance with a disability insurance program, provided that the
definition of disability applied under such disability insurance program
complies with the requirements of Treasury Regulation §1.409A-3(i)(4) and
authoritative guidance.

 

1.10        “Effective Date” shall mean January 1, 2011.

 

1.11        “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.

 

1.12        “Normal Retirement Age” shall mean the date the Participant attains
age 65.

 

1.13        “Normal Retirement Benefit” shall mean an annual benefit payment in
the amount of Forty-One Thousand Five Hundred and Twenty-Five Dollars
($41,525.00) for a period of fifteen (15) years.

 

1.14        “Participant” shall mean James Di Misa.

 

 4 

 

 

1.15         “Plan” shall mean this Supplemental Executive Retirement Plan
Agreement, all Election Forms, the Trust, (if any), and any other written
documents relevant to the Plan. For purposes of applying Code §409A
requirements, this Plan is a non-account balance plan under Treasury Regulation
§1.409-1 (c)(2)(i)(A).

 

1.16        “Plan Administrator” or “Administrator” shall be a committee
designated by the Plan Sponsor. If a Participant is part of a group of persons
designated as a committee or Plan Administrator, then the Participant may not
participate in any activity or decision relating solely to his or her individual
benefits under this Plan. Matters solely affecting the applicable Participant
will be resolved by the remaining committee members.

 

1.17         “Plan Sponsor” shall mean the person or entity: (i) receiving the
services of the Participant; and (ii) all persons with whom such person or
entity would be considered a single employer under the parent-subsidiary rules
of Code §414(b) or §414(c).

 

1.18         “Plan Year” shall mean, for the first Plan Year, the period
beginning on the Effective Date of the Plan and ending December 31 of such
calendar year, and thereafter, a twelve (12) month period beginning January 1 of
each calendar year and continuing through December 31 of such calendar year.

 

1.19         “Section 409A” shall mean Section 409A of the Code and the Treasury
Regulations and other Applicable Guidance issued under that Section.

 

1.20         “Separation from Service” shall mean the occurrence of a
Participant's death, retirement, or “other termination of employment” (as
defined in Treasury Regulations §1.409A-1(h)(1)(ii)) with the Plan Sponsor
(i.e., the “service recipient” or “employer,” as defined in Treasury Regulations
§1.409A- 1 (h)(3)). However, a Separation from Service shall not occur if the
Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Plan Sponsor
under an applicable statute or by contract.

 

1.21         “Specified Employee” shall mean that the Participant also satisfies
the definition of a “key employee” as such term is defined in Code §416(i)
(without regard to Section 416(i)(5)). However, the Participant is not a
Specified Employee unless any stock of the Plan Sponsor is publicly traded on an
established securities market or otherwise, as defined in Code §1.897-1 (m). If
the Participant is a key employee at any time during the twelve (12) months
ending on the identification date (see below), the Participant is a Specified
Employee for the twelve (12) month period commencing on the first day of the
fourth month following the identification date. For purposes of this Article,
the identification date is December 31. The determination of the Participant as
a

 

 5 

 

 

Specified Employee shall be made by the Administrator in accordance with IRC
Section 416(i), the “specified employee” requirements of Section 409A, and
Treasury Regulations.

 

1.22         “Taxable Year” shall mean the twelve (12) consecutive month period
ending each December 31.

 

1.23         “Treasury Regulations” shall mean regulations promulgated by the
Internal Revenue Service for the U.S. Department of the Treasury, as they may be
amended from time to time.

 

1.24         “Trust” shall mean one or more trusts that may be established in
accordance with the terms of this Plan.

 

1.25         “Change in Control Benefit” shall have the meaning set forth in
Section 3.6 of this Plan.

 

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

 

2.1           Selection by Plan Sponsor. Participation in the Plan shall be
limited to James Di Misa, a member of a select group of management or highly
compensated employees of the Plan Sponsor, as determined by the Plan Sponsor in
its sole and absolute discretion.

 

2.2           Re-Employment. If a Participant who incurs a Separation from
Service is subsequently re-employed, he or she may, at the sole and absolute
discretion of the Plan Administrator, become a Participant in accordance with
the provisions of the Plan.

 

2.3           Eligibility; Commencement of Participation. Provided that the
Participant has met all enrollment requirements set forth in the Plan and
required by the Plan Administrator, the Participant shall continue participation
in the Plan on the date the Plan is executed by the Plan Sponsor and the
Participant.

 

2.4           Termination of Participation. If the Plan Administrator determines
in good faith that a Participant no longer qualifies as a member of a select
group of management or highly compensated employees, as membership in such group
is determined in accordance with Section 201(2), 301(a)(3) and 401 (a)(1) of
ERISA, the Plan Administrator shall cease further benefit accruals hereunder.

 

 6 

 

 

ARTICLE 3

BENEFITS

 

3.1          Normal Retirement Benefit. If the Participant remains in the
service of the Plan Sponsor until reaching his Normal Retirement Age, the
Participant shall be entitled to his Normal Retirement Benefit. The annual
installments shall commence to be paid on the on the first day of the second
month following the Participant's Separation from Service. Notwithstanding the
foregoing, in the event that the Participant is determined by the Plan
Administrator to be a Specified Employee, the first benefit payment shall be
paid on the first day of the seventh month following Separation from Service,
but all subsequent annual payments will be paid in accordance with the original
schedule as if the individual was not a Specified Employee.

 

3.2          Death Prior to Commencement of Benefit Payments. In the event the
Participant should die while actively employed by the Plan Sponsor at any time
after the date of this Plan but prior to his Normal Retirement Age, the Plan
Sponsor will pay the Accrued Benefit in fifteen (15) equal annual installments
to the Participant's Beneficiary. The payments shall commence to be paid on the
first day of the second month following the month in which the Participant dies.

 

3.3          Death Subsequent to Commencement of Benefit Payments. In the event
the Participant dies while receiving payments, but prior to receiving the
fifteen (15) annual installment payments due and owing hereunder, the unpaid
balance of the payments shall continue to be paid to the Participant's
Beneficiary for the balance of the fifteen (15) annual installments.

 

3.4          Disability Benefit. In the event the Participant becomes Disabled
prior to the date the Participant dies or experiences a Separation from Service,
and prior to the date of a Change in Control, the Participant shall be entitled
to receive his Accrued Benefit, calculated as of the date of determination of
Disability. Such benefit shall commence to be paid on the first day of the month
following the Participant's Normal Retirement Age or death (whichever occurs
first), and shall be paid in fifteen (15) equal annual installments.

 

3.5          Separation from Service Benefit. If the Participant experiences a
Separation from Service prior to Normal Retirement Age, death, Disability, or as
described in the second paragraph of Section 3.6, then the Participant shall be
entitled to a benefit equal to the Accrued Benefit, calculated as of the date of
Separation from Service. Such benefit shall commence to be paid on the first day
of the second month following the month in which the Participant achieves Normal
Retirement Age or dies (whichever occurs first), and shall be paid in fifteen
(15) equal annual installments. Notwithstanding the foregoing, in the event that
the Participant is determined by the Plan

 

 7 

 

 

Administrator to be a Specified Employee, the first benefit payment shall be
paid on the later of (i) the first day of the second month following the month
in which the Participant achieves Normal Retirement Age or (ii) the first day of
the seventh month following Separation from Service (except in the case of a
Separation from Service due to death). In the event that (ii) applies, all
subsequent annual payments will be paid in accordance with the original schedule
as if the individual was not a Specified Employee.

 

3.6          Change in Control Benefit. In the event there is a Change in
Control prior to the Participant's Normal Retirement Age, and prior to the date
the Participant dies, becomes Disabled or experiences a Separation from Service,
the Participant’s benefit under the Plan shall be equal to the Participant’s
Accrued Benefit calculated as of any subsequent Separation from Service
following the Change in Control; provided, however, that in calculating the
Executive’s Accrued Benefit under Section 1.1, the numerator in the fraction
shall be increased as if the Executive had accrued an additional 36 months of
service (“Change in Control Benefit”). If the Participant does not experience a
Separation from Service within 24 months after the Change in Control, subject to
Section 3.2. The Change in Control Benefit shall commence to be paid on the
first day of the second month following the later of (i) Participant’s
Separation from Service (or, if the Participant is a Specified Employee, on the
first day of the seventh month following the Participant's Separation from
Service); or (ii) the Participant attains Normal Retirement Age or dies.

 

Notwithstanding the preceding, if the Participant experiences a Separation from
Service within 24 months following the Change in Control, the following
provisions apply. The Participant's Change in Control Benefit shall commence to
be paid on the first day of the second month following the Participant's
Separation from Service (or, if the Participant is a Specified Employee, on the
first day of the seventh month following the Participant's Separation from
Service). In lieu of receiving the Change in Control Benefit in fifteen (15)
annual installments, the Participant may elect to receive the Change in Control
Benefit pursuant to this Section 3.6 in the form of (i) a lump sum, (ii) equal
annual installments over two (2) years, or (iii) equal annual installments over
five (5) years. In the event the Participant elects one of the alternate forms
of benefit noted in this Section 3.6, a 4.0% discount rate will be used to value
the actuarial equivalent benefit amount. Any election by the Participant
pursuant to this Section 3.6 must be submitted to the Plan Sponsor by the date
the Participant initially becomes eligible to participate in the Plan.

 

3.7          Termination for Cause. Notwithstanding anything in this Plan to the
contrary, if the Plan Sponsor terminates the Participant's employment for
“Cause”, then the Participant shall not be entitled to any benefits under the
terms of this Plan.

 

3.8           Prohibition on Acceleration of Payments. Notwithstanding anything
in this Plan to the contrary, neither the Plan Sponsor nor a Participant may
accelerate the

 

 8 

 

 

time or schedule of any payment or amount scheduled to be paid under this Plan,
except that the Plan Sponsor, in its discretion, may accelerate payments as
permitted by Treasury Regulations §1.409A-3(j)(4). The Plan Sponsor shall deny
any change made to an election if the Plan Sponsor determines that the change
violates the requirements of authoritative guidance.

 

3.9           Subsequent Changes in the Time or Form of Payment. If permitted by
the Plan Sponsor, a Participant may elect to change the time or form of payments
(collectively, “payment elections”), provided the following conditions are met:

 

(a)        Such change will not take effect until at least twelve (12) months
after the date on which the new payment election is made and approved by the
Plan Administrator;

 

(b)        If the change of payment election relates to a payment based on
Separation from Service, or if the payment is at a specified time or pursuant to
a fixed schedule, the change of payment election must result in payment being
deferred for a period of not less than five (5) years from the date such payment
would otherwise have been paid (or in the case of a life annuity or installment
payments, which are treated as a single payment, five (5) years from the date
the first amount was scheduled to be paid);

 

(c)        If the change of payment election relates to a payment at a specified
time or pursuant to a fixed schedule, the Participant or Plan Sponsor must make
the change of payment election not less than twelve (12) months before the date
the payment is scheduled to be paid (or in the case of a life annuity or
installment payments, which are treated as a single payment, twelve (12) months
before the date the first amount was scheduled to be paid).

 

Notwithstanding the preceding, to the extent permitted under Section 409A and by
the Plan Sponsor, the Participant may elect the timing and manner of
distributions during 2008 (except that a Participant cannot in 2008 change
payment elections with respect to payments that the Participant would otherwise
receive in 2008, or make an election that causes payments scheduled for
subsequent years to be made in 2008), and such election shall not be treated as
a change in the form and timing of payment or an acceleration of payment under
Section 409A.

 

3.10         Delay in Payment by Plan Sponsor.

 

(a)          A payment may be delayed to a date after the designated payment
date under any of the circumstances described below, and the provision will not
fail to meet the requirements of establishing a permissible payment event. The
delay in the payment will not constitute a subsequent deferral election, so long
as the Plan Sponsor treats all payments to similarly situated Participants on a
reasonably consistent basis.

 

 9 

 

 

(i)           Payments subject to Section 162(m). A payment may be delayed to
the extent that the Plan Sponsor reasonably anticipates that if the payment were
made as scheduled, the Plan Sponsor's deduction with respect to such payment
would not be permitted due to the application of Code §162(m). If a payment is
delayed, such payment must be made either:

 

(1)        during the Participant's first Taxable Year in which the Plan Sponsor
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Code §162(m) or,

 

(2)        during the period beginning with the date of the Participant's
Separation from Service and ending on the later of the last day of the Taxable
Year of the Plan Sponsor in which the Participant separates from service or the
15th day of the third month following the Participant's Separation from Service.
Where any scheduled payment to a specific Participant in the Plan Sponsor's
Taxable Year is delayed in accordance with this Article, the delay in payment
will be treated as a subsequent deferral election unless all scheduled payments
to the Participant that could be delayed in accordance with this Article are
also delayed. Where the payment is delayed to a date on or after the
Participant's Separation from Service, the payment will be considered a payment
upon a Separation from Service for purposes of the rules under Treasury
Regulations §1.409A-3(i)(2) (payments to Specified Employees upon a Separation
from Service) and, the 6 month delay rule will apply for Specified Employees.

 

(ii)          Payments that would violate Federal securities laws or other
applicable law. A payment may be delayed where the Plan Sponsor reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law provided that the payment is made at the earliest date
at which the Plan Sponsor reasonably anticipates that the making of the payment
will not cause such violation. The making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Internal Revenue Code is not treated as a violation of
applicable law.

 

(iii)        Other events and conditions. The Plan Sponsor may delay a payment
upon such other events and conditions as the Commissioner of the IRS may
prescribe.

 

(iv)       Notwithstanding the above, a payment may be delayed where the payment
would jeopardize the ability of the Plan Sponsor to continue as a going concern.

 

 10 

 

 

(b)         Treatment of Payment as Made on Designated Payment Date. Each
payment under this Plan is deemed made on the required payment date even if the
payment is made after such date, provided the payment is made by the latest of:
(i) the end of the calendar year in which the payment is due; (ii) the 15th day
of the third calendar month following the payment due date; (iii) in case the
Plan Sponsor cannot calculate the payment amount on account of administrative
impracticality which is beyond the Participant's control (or the control of the
Participant's estate), in the first calendar year in which payment is
practicable; (iv) in the case where the payment would jeopardize the ability of
the Plan Sponsor to continue as a going concern, in the first calendar year in
which the making of the payment would not have such effect.

 

3.11         Unsecured General Creditor Status of Participant:

 

(a)        Payment to the Participant or any Beneficiary hereunder shall be made
from assets which shall continue, for all purposes, to be part of the general,
unrestricted assets of the Plan Sponsor and no person shall have any interest in
any such asset by virtue of any provision of this Plan. The Plan Sponsor's
obligation hereunder shall be an unfunded and unsecured promise to pay money in
the future. To the extent that any person acquires a right to receive payments
from the Plan Sponsor under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Plan Sponsor and
no such person shall have or acquire any legal or equitable right, interest, or
claim in or to any property or assets of the Plan Sponsor.

 

(b)        In the event that the Plan Sponsor purchases an insurance policy or
policies insuring the life of a Participant or employee, to allow the Plan
Sponsor to recover or meet the cost of providing benefits, in whole or in part,
hereunder, no Participant or Beneficiary shall have any rights whatsoever in
said policy or the proceeds therefrom. The Plan Sponsor or the Trustee of the
Trust (if any) shall be the primary owner and beneficiary of any such insurance
policy or property and shall possess and may exercise all incidents of ownership
therein. No insurance policy with regard to any director, “highly compensated
employee”, or “highly compensated individual” as defined in IRS Section 101(j)
shall be acquired before satisfying the Section 101(j) “Notice and Consent”
requirements.

 

(c)        In the event that the Plan Sponsor purchases an insurance policy or
policies on the life of a Participant as provided for above, then all of such
policies shall be subject to the claims of the creditors of the Plan Sponsor.

 

(d)        If the Plan Sponsor chooses to obtain insurance on the life of a
Participant in connection with its obligations under this Plan, the Participant
hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Plan Sponsor or the
insurance company designated by the Plan Sponsor.

 

 11 

 

 

3.12         Facility of Payment. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Plan Administrator may make
such distribution: (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Plan Sponsor
and the Plan Administrator from further liability on account thereof.

 

3.13         Net after tax benefit. Notwithstanding any other provision of this
Plan to the contrary, if payments made under Section 3.6 of this Plan or
otherwise from the Plan Sponsor or any affiliate of the Plan Sponsor are
considered “parachute payments” under Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”) (such payments hereinafter referred to as the
“Total Payments”), then such payments shall be reduced to the greatest amount
that may be paid to the Participant under Section 280G of the Code without
causing any loss of deduction to the Plan Sponsor or its affiliates under such
section (hereinafter referred to as the “Reduced Payments”), however, the
payments or benefits shall not be reduced if the net after tax benefit to the
Participant of receiving the Total Payments exceeds the net after tax benefit of
receiving the Reduced Payments by at least $50,000. “Net after tax benefit” for
purposes of this Plan shall mean the sum of the present value of (i) the Total
Payments or Reduced Payments (as applicable), less (ii) the amount of federal,
state and local income and payroll taxes payable with respect to the foregoing
calculated at the maximum marginal tax rates expected for each year in which the
foregoing shall be paid to the Participant (based upon the rates in effect as
set forth in the Code under state and local laws at the time of the
Participant’s termination of employment with the Plan Sponsor), less (iii) the
amount of excise taxes imposed with respect to the payments and benefits
described in (i) above by Section 4999 of the Code. The determination as to
whether and to what extent payments are required to be reduced in accordance
with this Section 3.13 shall be made at the Plan Sponsor’s expense by an
accounting firm, consulting firm or law firm experienced in such matters. Any
reduction in payments required by this Section 3.13 shall occur in the following
order: (i) any cash severance, (ii) any other cash amount payable to the
Participant and treated entirely as a “parachute payment”, (iii) any benefit
valued entirely as a “parachute payment,” (iv) the acceleration of vesting of
any equity award that is treated entirely as a “parachute payment”, (v) the
acceleration of vesting of any equity awards that are time-vested options, and
(vi) the acceleration of vesting of any other time-vested equity awards. Within
any such category of payments and benefits, a reduction shall occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are. In the event
that acceleration of compensation from equity awards is to be reduced, such
acceleration of vesting shall be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.

 

 12 

 

 

ARTICLE 4

VESTING AND TAXES

 

4.1          Vesting. The Participant shall be vested at all times in his
Accrued Benefit. Upon attainment of Normal Retirement Age, the Participant shall
be One Hundred (100%) percent vested in his Normal Retirement Benefit.

 

4.2           FICA, Withholding and Other Taxes .

 

(a)        When a Participant becomes vested in a portion of his Normal
Retirement Benefit, the Plan Sponsor shall withhold from the Participant's cash
compensation in a manner determined in the sole discretion of the Plan Sponsor,
the Participant's share of FICA and other employment taxes on such vested Normal
Retirement Benefit.

 

(b)        The Plan Sponsor, or trustee of the Trust, shall withhold from any
payments made to a Participant or Beneficiary under this Plan all federal, state
and local income, employment and other taxes required to be withheld by the Plan
Sponsor in a manner determined in the sole discretion of the Plan Sponsor or the
trustee of the Trust in compliance with applicable tax withholding requirements.

 

ARTICLE 5

BENEFICIARY DESIGNATION

 

5.1           Designation of Beneficiaries.

 

(a)        The Participant may designate any person or persons (who may be named
contingently or successively) to receive any benefits payable under the Plan
upon the Participant's death, and the designation may be changed from time to
time by the Participant by filing a new designation. Each designation will
revoke all prior designations by the Participant and shall be in the form
prescribed by the Administrator, and shall be effective only when filed in
writing with the Administrator during the Participant's lifetime.

 

(b)        In the absence of a valid Beneficiary designation, or if, at the time
any benefit payment is due to a Beneficiary, there is no living Beneficiary
validly named by the Participant, the Plan Sponsor shall pay the benefit payment
to the Participant's spouse, if then living, and if the spouse is not then
living to the Participant's then living descendants, if any, per stirpes, and if
there are no living descendants, to the Participant's estate. In determining the
existence or identity of anyone entitled to a benefit payment, the Plan Sponsor
may rely conclusively upon information supplied by the Participant's personal
representative, executor, or administrator.

 

 13 

 

 

(c)        If a question arises as to the existence or identity of anyone
entitled to receive a death benefit payment under the Plan, or if a dispute
arises with respect to any death benefit payment under the Plan, the Plan
Sponsor may distribute the payment to the Participant's estate without liability
for any tax or other consequences, or may take any other action which the Plan
Sponsor deems to be appropriate.

 

5.2          Information to be Furnished by Participants and Beneficiaries;
Inability to Locate Participants or Beneficiaries. Any communication, statement,
or notice addressed to the Participant or to a Beneficiary at his or her last
post office address as shown on the Plan Sponsor's records shall be binding on
the Participant or Beneficiary for all purposes of this Plan. The Plan Sponsor
shall not be obligated to search for any Participant or Beneficiary beyond the
sending of a registered letter to the last known address.

 

ARTICLE 6

ADMINISTRATION

 

6.1          Administrator Duties. The Administrator shall be responsible for
the management, operation, and administration of the Plan. The Administrator
shall act at meetings by affirmative vote of a majority of its members. Any
action permitted to be taken at a meeting may be taken without a meeting if,
prior to such action, a unanimous written consent to the action is signed by all
members and such written consent is filed with the minutes of the proceedings of
the Administrator, provided, however that no member may vote or act upon any
matter which relates to his or her status as a Participant. The chair, or any
other member or members of the Administrator designated by the chair, may
execute any certificate or other written direction on behalf of the
Administrator. When making a determination or calculation, the Administrator
shall be entitled to rely on information furnished by the Participant or the
Plan Sponsor. No provision of this Plan shall be construed as imposing on the
Administrator any fiduciary duty under ERISA or other law, or any duty similar
to any fiduciary duty under ERISA or other law.

 

6.2           Administrator Authority. The Administrator shall enforce this Plan
in accordance with its terms, shall be charged with the general administration
of this Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:

 

(a)        To construe and interpret the terms and provisions of this Plan;

 

(b)        To compute and certify the amount and kind of benefits payable to the
Participant and their Beneficiaries; to determine the time and manner in which
such benefits are paid; and to determine the amount of any withholding taxes to
be deducted;

 

 14 

 

 

(c)        To maintain all records that may be necessary for the administration
of this Plan;

 

(d)       To provide for the disclosure of all information and the filing or
provision of all reports and statements to the Participant, Beneficiaries, and
governmental agencies as shall be required by law;

 

(e)        To make and publish such rules for the regulation of this Plan and
procedures for the administration of this Plan as are not inconsistent with the
terms hereof;

 

(f)        To administer this Plan's claims procedures;

 

(g)        To approve election forms and procedures for use under this Plan; and

 

(h)        To appoint a plan record keeper or any other agent, and to delegate
to them such powers and duties in connection with the administration of this
Plan as the Administrator may from time to time prescribe.

 

6.3          Binding Effect of Decision. The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of this Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Plan.

 

6.4          Compensation, Expenses, and Indemnity. The Administrator shall
serve without compensation for services rendered hereunder. The Administrator is
authorized at the expense of the Plan Sponsor to employ such legal counsel and/
or Plan record keeper as it may deem advisable to assist in the performance of
its duties hereunder. Expense and fees in connection with the administration of
this Plan shall be paid by the Plan Sponsor.

 

6.5          Plan Sponsor Information. To enable the Administrator to perform
its functions, the Plan Sponsor shall supply full and timely information to the
Administrator, on all matters relating to the compensation of the Participant,
the date and circumstances of the Disability, death, or Separation from Service
of the Participant, and such other pertinent information as the Administrator
may reasonably require.

 

6.6          Periodic Statements. Under procedures established by the
Administrator, Participant shall be provided a statement of his Accrued Benefit
on an annual basis.

 

 15 

 

 

ARTICLE 7

CLAIMS PROCEDURE

 

7.1          Claims Procedures. This Section 7.1 is based on final regulations
issued by the Department of Labor and published in the Federal Register on
November 21, 2000 and codified at section 2560.503 -1 of the Department of Labor
Regulations. If any provision of this Section 8.4 conflicts with the
requirements of those regulations, the requirements of those regulations will
prevail.

 

(a)         Initial Claim. A Participant or Beneficiary who believes he or she
is entitled to any Benefit (a “Claimant”) under this Plan may file a claim with
the Administrator. The Administrator will review the claim itself or appoint
another individual or entity to review the claim.

 

(i)        Benefit Claims that do not Require a Determination of Disability. If
the claim is for a benefit other than a disability benefit, the Claimant will be
notified within ninety (90) days after the claim is filed whether the claim is
allowed or denied, unless the Claimant receives written notice from the
Administrator or appointee of the Administrator before the end of the ninety
(90) day period stating that special circumstances require an extension of the
time for decision, such extension not to extend beyond the day which is one
hundred eighty (180) days after the day the claim is filed.

 

(ii)         Disability Benefit Claims. In the case of a benefits claim that
requires a determination by the Plan Administrator of a Participant's disability
status, the Plan Administrator will notify the Claimant of the Plan's adverse
benefit determination within a reasonable period of time, but not later than
forty-five (45) days after receipt of the claim. If, due to matters beyond the
control of the Plan, the Plan Administrator needs additional time to process a
claim, the Claimant will be notified, within forty-five (45) days after the Plan
Administrator receives the claim, of those circumstances and of when the Plan
Administrator expects to make its decision but not beyond seventy- five (75)
days. If, prior to the end of the extension period, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to one hundred
five (105) days, provided that the Plan Administrator notifies the Claimant of
the circumstances requiring the extension and the date as of which the Plan
expects to render a decision. The extension notice will specifically explain the
standards on which entitlement to a disability benefit is based, the unresolved
issues that prevent a decision on the claim and the additional information
needed from the Claimant to resolve those issues, and the Claimant will be
afforded at least forty-five (45) days within which to provide the specified
information.

 

(iii)        Manner and Content of Denial of Initial Claims. If the Plan
Administrator denies a claim, it must provide to the Claimant, in writing or by
electronic communication:

 

 16 

 

 

(A)        The specific reasons for the denial;

 

(B)        A reference to the Plan provision or insurance contract provision
upon which the denial is based;

 

(C)        A description of any additional information or material that the
Claimant must provide in order to perfect the claim;

 

(D)        An explanation of why such additional material or information is
necessary;

 

(E)        Notice that the Claimant has a right to request a review of the claim
denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

(F)        A statement of the participant's right to bring a civil action under
ERISA section 502(a) following a denial on review of the initial denial.

 

In addition, in the case of a denial of disability benefits on the basis of the
Plan Administrator's independent determination of the Participant's disability
status, the Plan Administrator will provide a copy of any rule, guideline,
protocol, or other similar criterion relied upon in making the adverse
determination (or a statement that the same will be provided upon request by the
Claimant and without charge).

 

(b)           Review Procedures.

 

(i)        Benefit Claims that do not Require a Determination of Disability.
Except for claims requiring an independent determination of a Participant's
disability status, a request for review of a denied claim must be made in
writing to the Plan Administrator within sixty (60) days after receiving notice
of denial. The decision upon review will be made within sixty (60) days after
the Plan Administrator's receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for review. A notice of such an extension must be provided
to the Claimant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision.

 

The reviewer will afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Plan Administrator. The reviewer will take
into account all comments, documents, records and other information submitted by
the Claimant relating

 

 17 

 

 

to the claim regardless of whether the information was submitted or considered
in the initial benefit determination.

 

(ii)           Disability Benefit Claims. In addition to having the right to
review documents and submit comments as described in (i) above, a Claimant whose
claim for disability benefits requires an independent determination by the Plan
Administrator of the Participant's disability status has at least one hundred
eighty (180) days following receipt of a notification of an adverse benefit
determination within which to request a review of the initial determination. In
such cases, the review will meet the following requirements:

 

 

(A)        The Plan will provide a review that does not afford deference to the
initial adverse benefit determination and that is conducted by an appropriate
named fiduciary of the Plan who did not make the initial determination that is
the subject of the appeal, nor is a subordinate of the individual who made the
determination.

 

(B)        The appropriate named fiduciary of the Plan will consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment before making a decision on
review of any adverse initial determination based in whole or in part on a
medical judgment. The professional engaged for purposes of a consultation in the
preceding sentence will not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.

 

(C)        The Plan will identify to the Claimant the medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
review, without regard to whether the advice was relied upon in making the
benefit review determination.

 

(D)        The decision on review will be made within forty-five (45) days after
the Plan Administrator's receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than ninety (90) days after receipt of a
request for review. A notice of such an extension must be provided to the
Claimant within the initial forty-five (45) day period and must explain the
special circumstances and provide an expected date of decision.

 

(iii)          Manner and Content of Notice of Decision on Review. Upon
completion of its review of an adverse initial claim determination, the Plan
Administrator will give the Claimant, in writing or by electronic notification,
a notice containing:

 

 18 

 

 

(A)        its decision;

 

(B)        the specific reasons for the decision;

 

(C)        the relevant Plan provisions or insurance contract provisions on
which its decision is based;

 

(D)        a statement that the Claimant is entitled to receive, upon request
and without charge, reasonable access to, and copies of, all documents, records
and other information in the Plan's files which is relevant to the Claimant's
claim for benefits;

 

(E)        a statement describing the Claimant's right to bring an action for
judicial review under ERISA section 502(a); and

 

(F)        if an internal rule, guideline, protocol or other similar criterion
was relied upon in making the adverse determination on review, a statement that
a copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

(c)          Calculation of Time Periods. For purposes of the time periods
specified in this Section, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant's failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.

 

(d)          Failure of Plan to Follow Procedures. If the Plan fails to follow
the claims procedures required by this Section 7.1, a Claimant shall be deemed
to have exhausted the administrative remedies available under the Plan and shall
be entitled to pursue any available remedy under ERISA section 502(a) on the
basis that the Plan has failed to provide a reasonable claims procedure that
would yield a decision on the merits of the claim.

 

(e)           Failure of Claimant to Follow Procedures. A Claimant's compliance
with the foregoing provisions of this Section 7.1 is a mandatory prerequisite to
the Claimant's right to commence any legal action with respect to any claim for
benefits under the Plan.

 

7.2           Arbitration of Claims. All claims or controversies arising out of
or in connection with this Plan shall, subject to the initial review provided
for in the foregoing

 

 19 

 

 

provisions of this Article, be resolved through arbitration. Except as otherwise
mutually agreed to by the parties, any arbitration shall be administered under
and by the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), in
accordance with the JAMS procedures then in effect. The arbitration shall be
held in the JAMS office nearest to where the Claimant is or was last employed by
the Plan Sponsor or at a mutually agreeable location.

 

ARTICLE 8

AMENDMENT AND TERMINATION

 

8.1          Amendment. The Plan Sponsor reserves the right to amend this Plan
at any time to comply with Section 409A and other Applicable Guidance or for any
other purpose, provided that such amendment will not cause the Plan to violate
the provisions of Section 409A. Except to the extent necessary to bring this
Plan into compliance with Section 409A, no amendment or modification shall be
effective to decrease the value or vested percentage of a Participant's Accrued
Benefit in existence at the time an amendment or modification is made to the
Plan.

 

8.2          Plan Termination. The Plan Sponsor reserves the right to terminate
this Plan in accordance with one of the following, subject to the restrictions
imposed by Section

409A and authoritative guidance:

 

(a)          Corporate Dissolution or Bankruptcy. This Plan may be terminated
within twelve (12) months of a corporate dissolution taxed under Code § 331, or
with the approval of a bankruptcy court pursuant to 11 U.S.C. Section
503(b)(1)(A), and distributions may then be made to the Participant provided
that the amounts payable under this Plan are included in the Participants' gross
income in the latest of:

 

(i)         The calendar year in which the Plan termination occurs;

 

(ii)        The first calendar year in which the amount is no longer subject to
a substantial risk of forfeiture; or

 

(iii)       The first calendar year in which the payment is administratively
practicable.

 

(b)          Change in Control. This Plan may be terminated within the thirty
(30) days preceding or the twelve (12) months following a Change in Control.
This Plan will then be treated as terminated only if all arrangements that are
treated as having been deferred under a single plan in accordance with
Applicable Guidance are terminated so that all participants in all those
terminated arrangements who experienced the Change in Control event are required
to receive all amounts of compensation deferred under the

 

 20 

 

 

terminated arrangements within twelve (12) months of the date of termination of
the arrangements.

 

(c)           Discretionary Termination. The Plan Sponsor may also terminate
this Plan provided that:

 

(i)        All plans sponsored by the Plan Sponsor that would be aggregated with
any terminated arrangements under Treasury Regulations §1.409A-l(c) are
terminated;

 

(ii)        No payments, other than payments that would be payable under the
terms of this Plan if the termination had not occurred, are made within twelve
(12) months of this Plan termination;

 

(iii)        All payments are made within twenty-four (24) months of this Plan
termination;

 

(iv)        Neither the Plan Sponsor nor any of its affiliates adopts a new plan
that would be aggregated with any terminated plan if the same Participant
participated in both arrangements at any time within three (3) years following
the date of termination of this Plan; and

 

(v)        The termination does not occur proximate to a downturn in the
financial health of the Plan Sponsor.

 

 21 

 

 

ARTICLE 9

THE TRUST

 

9.1           Establishment of Trust. The Plan Sponsor may establish a grantor
trust (the “Trust”), of which the Plan Sponsor is the grantor, within the
meaning of subpart E, part I, subchapter J, subtitle A of the Code, to pay
benefits under this Plan. If the Plan Sponsor establishes a Trust, all benefits
payable under this Plan to a Participant shall be paid directly by the Plan
Sponsor from the Trust. To the extent such benefits are not paid from the Trust,
the benefits shall be paid from the general assets of the Plan Sponsor. The
Trust, (if any), shall be a grantor trust which conforms to the terms of the
model trust as described in IRS Revenue Procedure 92-64, I.R.P. 1992-33, as same
may be amended or modified from time to time. If the Plan Sponsor establishes a
Trust, the assets of the Trust will be subject to the claims of the Plan
Sponsor's creditors in the event of its insolvency. Except as may otherwise be
provided under the Trust, the Plan Sponsor shall not be obligated to set aside,
earmark, or escrow any funds or other assets to satisfy its obligations under
this Plan, and the Participant and/ or his or her designated Beneficiaries shall
not have any property interest in any specific assets of the Plan Sponsor other
than the unsecured right to receive payments from the Plan Sponsor, as provided
in this Plan.

 

9.2          Interrelationship of the Plan and the Trust. The provisions of this
Plan shall govern the rights of a Participant to receive distributions pursuant
to this Plan. The provisions of the Trust (if established) shall govern the
rights of the Participant and the creditors of the Plan Sponsor to the assets
transferred to the Trust. The Plan Sponsor and each Participant shall at all
times remain liable to carry out its obligations under this Plan. The Plan
Sponsor's obligations under this Plan may be satisfied with Trust assets
distributed pursuant to the terms of the Trust.

 

9.3          Contribution to the Trust. Amounts may be contributed by the Plan
Sponsor to the Trust at the sole discretion of the Plan Sponsor.

 

ARTICLE 10

MISCELLANEOUS

 

10.1        Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein; except to the
extent that Section 409A requires that this Section 10.1 be disregarded because
it purports to nullify Plan terms that are not in compliance with Section 409A.

 

10.2         Nonassignability. Neither any Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage, or otherwise encumber, transfer, hypothecate, alienate, or convey in
advance of actual receipt, the

 

 22 

 

 

amounts, if any, payable hereunder, or any part hereof, which are, and all
rights to which are expressly declared to be, unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure, attachment, garnishment (except to the extent the Plan Sponsor may be
required to garnish amounts from payments due under this Plan pursuant to
applicable law), or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by a Participant or any other person, be
transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency, or be transferable to a spouse as a result of
a property settlement or otherwise. If any Participant, Beneficiary, or
successor in interest is adjudicated bankrupt or purports to commute, sell,
assign, transfer, pledge, anticipate, mortgage or otherwise encumber transfer,
hypothecate, alienate, or convey in advance of actual receipt, the amount, if
any, payable hereunder, or any part thereof, the Plan Administrator, in its
discretion, may cancel such distribution or payment (or any part thereof) to or
for the benefit of such Participant, Beneficiary, or successor in interest in
such manner as the Plan Administrator shall direct.

 

10.3        Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Plan
Sponsor and the Participant. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Plan Sponsor as an
employee or otherwise or to interfere with the right of the Plan Sponsor to
discipline or discharge the Participant at any time.

 

10.4        Unclaimed Benefits. In the case that the Plan Administrator is
unable to locate the Participant or Beneficiary to whom a benefit is payable,
such Plan benefit shall be forfeited to the Plan Sponsor upon the Plan
Administrator's determination. Notwithstanding the foregoing, payment may be
made to a Participant, and that payment will be treated as made upon the date
specified under the Plan, if the Participant provides notice to the Plan Sponsor
within ninety (90) days of the latest date upon which the payment could have
been timely made in accordance with the terms of the Plan and Section 409A, and
if not paid, if the Participant takes further enforcement measures within
one-hundred eighty (180) days after such latest date.

 

10.5        Governing Law. Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Maryland without regard to its conflicts of laws principles.

 

10.6        Notice. Any notice, consent or demand required or permitted to be
given under the provisions of this Plan shall be in writing and shall be signed
by the party giving or making the same. If such notice, consent, or demand is
mailed, it shall be sent by United States certified mail, postage prepaid,
addressed to the addressee's last known address as shown on the records of the
Plan Sponsor. The date of such mailing shall be deemed the date of notice
consent or demand. Any person may change the address to

 

 23 

 

 

which notice is to be sent by giving notice of the change of address in the
manner aforesaid.

 

10.7       Coordination with Other Benefits. The benefits provided for a
Participant and Participant's Beneficiary under this Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Plan Sponsor. This Plan shall supplement and shall not
supersede, modify, or amend any other such plan or program except as may
otherwise be expressly provided herein.

 

10.8        Compliance. A Participant shall have no right to receive payment
with respect to the Participant's Accrued Benefit until all legal and
contractual obligations of the Plan Sponsor relating to establishment of the
Plan and the making of such payments shall have been complied with in full.

 

10.9        Compliance with Section 409A and Authoritative Guidance.
Notwithstanding anything in this Plan to the contrary, all provisions of this
Plan, including but not limited to the definitions of terms, elections to defer,
and distributions, shall be made in accordance with and shall comply with
Section 409A and any authoritative guidance. The Plan Sponsor will amend the
terms of this Plan retroactively, if necessary, to the extent required to comply
with Section 409A and any authoritative guidance. No election made by a
Participant hereunder, and no change made by a Participant to a previous
election, shall be accepted by the Plan Sponsor if the Plan Sponsor determines
that acceptance of such election or change could violate any of the requirements
of Section 409A or the authoritative guidance. This Plan and any accompanying
forms shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A and the authoritative guidance, including,
without limitation, any such Treasury Regulations or other guidance that may be
issued after the date hereof.

 

10.10       Not Contrived Against the Drafter. This Plan has been negotiated and
prepared by the parties and their respective legal counsel, and no provision of
this Plan shall be construed more strictly against one party as the drafter.

 

 24 

 

 

IN WITNESS WHEREOF, the Plan Sponsor has signed this amended and restated Plan
document as April 30, 2018.

 

WITNESS:   FOR THE PLAN SPONSOR       /s/ Christy Lombardi   /s/ Michael L.
Middleton (third party witness)   Chairman of the Board of Directors      
Christy Lombardi   Michael L. Middleton (print name)   (print name)          
PARTICIPANT:           /s/ James Di Misa     James Di Misa

 

 25 

 